               Case 20-12814-KBO           Doc 79     Filed 11/17/20     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                 )       Chapter 11
GORHAM PAPER AND TISSUE, LLC, et al.,                  )       Case No. 20-12814 (KBO)
       Debtors.                                        )       (Jointly Administered)

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission
pro hac vice of Richard M. Seltzer, Esquire, of Cohen, Weiss and Simon LLP, 900 Third
Avenue, 21st Floor, New York, NY 10036 to represent United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International Union (“United
Steelworkers”) in this action.
                                              LAW OFFICE OF SUSAN E. KAUFMAN, LLC

                                               /s/ Susan E. Kaufman
                                               Susan E. Kaufman, (DSB# 3381)
                                               919 North Market Street, Suite 460
                                               Wilmington, DE 19801
                                               (302) 472-7420 / (302) 792-7420 Fax
Dated: November 17, 2020                       skaufman@skaufmanlaw.com

          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of New York and also the SDNY,
EDNY, 2d, 3d, 5th, 6th, 9th, 10th and DC Circuits, and the United States Supreme Court and submit to
the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation
or course of this action. I also certify that I am generally familiar with this Court’s Local Rules and
with Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of
$25.00 has been paid to the Clerk of Court for District Court.

                                               /s/ Richard M. Seltzer
                                               Richard M. Seltzer, Esquire
                                               Cohen, Weiss and Simon LLP
                                               900 Third Avenue, 21st Floor
                                               New York, NY 10036
                                               (212) 563-4100 / Fax: (212) 563-6527

                                 ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
